      Case 3:19-cv-00026-DPM Document 26 Filed 05/05/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

DYLAN WOOD, Individually and
on Behalf of All Others Similarly Situated                   PLAINTIFF


v.                       No. 3:19-cv-26-DPM

ELITE EYE CARE & OPTICAL, LLC, and
DR. CADE M. WILSON                                       DEFENDANTS

                             JUDGMENT
     The complaint is dismissed with prejudice.



                                                  v
                                 D .P. Marshall Jr.
                                 United States District Judge
